Per Curiam.
The first verdict in the above-stated action, rendered while Henrietta De Raismes was living and a defendant below, was before the Supreme Court on a rule to show cause.
The rule was made absolute and a new trial directed upon the ground that evidence, admitted in favor of the plaintiff below, to avoid the statute of limitations, was erroneously admitted. The opinion of the court was delivered by Chief Justice Gummere, and is reported in 41 Vroom 15.
Upon the death of Henrietta De Raismes, the action was revived and at a retrial a verdict was directed for the defendants below, upon the doctrine settled in the Supreme Court in the opinion above stated.
The judgment entered upon the last-mentioned verdict has been brought here by this writ of error, and this court approving the doctrine of the opinion, and recognizing its applicability to the case now presented to it, affirms the judgment.
For affirmance — The Chancellor, Dixon, Garrison, Fort, Garretson, Pitney, Swayze, Bogert, Vredenburgh, Vroom, Green, Gray. 12.
For reversal — None.